DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-10 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, the best prior art, Webster (U.S. Patent No. 5,274,405), teaches a head-mounted display device that is worn on a head of a viewer when used, the head-mounted display device comprising:
a first display portion (34a, 34b) that is disposed in front of a pupil of the viewer gazing forward, while facing the pupil, the first display portion displaying a first image (See e.g. Figs. 4-7; C. 5, L. 46 – C. 6, L. 39);
a second display portion (36a, 36b) that is disposed close to an ear of the viewer and diagonally in front of the pupil, while facing the pupil, the second display portion displaying a second image (See e.g. Figs. 4-7; C. 5, L. 46 – C. 6, L. 39);
a first eyepiece (40a, 40b) having a first display-portion-side lens surface and a first viewer-side lens surface, disposed between the pupil and the first display portion, and projecting the first image onto the pupil, the first display-portion-side lens surface being a surface closer to the first display portion than the viewer, the first viewer-side lens surface being a surface closer to the viewer than the first display portion (See e.g. Figs. 4-7; C. 6, L. 40-53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 22; C. 9, L. 17-57); and
a second eyepiece (42a, 42b) having a second display-portion-side lens surface and a second viewer- side lens surface, disposed between the pupil and the second display portion, and projecting the second image onto the pupil, the second display-portion-side lens surface being a surface closer to the second display portion than the viewer, the second viewer-side lens surface being a surface closer to the viewer than the second display portion (See e.g. Figs. 4-7; C. 6, L. 40-53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 22; C. 9, L. 17-57),
wherein the second eyepiece is disposed adjacent to the first eyepiece at a position closer to an ear of the viewer than the first eyepiece is (See e.g. Figs. 4-7; C. 5, L. 46 – C. 6 L. 53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 22; C. 9, L. 17-57), and
an optical axis (51b) of the first eyepiece and an optical axis (not labeled) of the second eyepiece intersect with each other at an angle ranging from 30 degrees to 80 degrees inclusive (See e.g. Fig. 5 – Given the disclosed FOV for each eyepiece of 90° and the total angle of view of 120°, and since the optical axes of the eyepieces bisect the FOV of each eyepiece, the angle between the optical axes of the eyepieces is necessarily 75°).
Webster fails to explicitly disclose that a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece in a direction parallel to the optical axis of the second eyepiece is changeable, and the distance between the second display portion and the second eyepiece is increased with an increase in the distance between the first display portion and the first eyepiece.
However, Lanman teaches a focus adjusting virtual reality headset with a first display portion (102, 506, 806, 808), first eyepiece (104), second display portion (102, 506, 806, 808), and second eyepiece (104), wherein a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece in a direction parallel to the optical axis of the second eyepiece is changeable, and the distance between the second display portion and the second eyepiece is increased with an increase in the distance between the first display portion and the first eyepiece (See e.g. Figs. 5 and 8; Paragraphs 0021, 0025-0026, and 0054-0055) such that the “virtual reality headset automatically adjusts its focus based on a location within a virtual scene presented by the virtual reality headset that the user views” (Paragraph 0003) and in order “to keep the user's eyes in a zone of comfort as vergence and accommodation change” and such that “the virtual reality headset may dynamically add depth of field blur based on the object or the plane of focus when rendering the virtual scene to provide a depth cue” (Paragraph 0005).
Nevertheless, Webster and Lanman fail to teach or reasonably suggest that the first display portion and the second display portion are separate and move separately. Moreover, given the combined details of the claim, such a feature would not have been obvious to one having ordinary skill in the art at the time the invention was filed.
As such, the prior art of record, taken alone or in combination, fails to teach the combined details of claims 1 or 16, specifically including the limitations: “the first display portion and the second display portion are separate and move separately, a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece in a direction parallel to the optical axis of the second eyepiece is changeable, and the distance between the second display portion and the second eyepiece is increased with an increase in the distance between the first display portion and the first eyepiece.”
Regarding claim 17, the best prior art, Webster, teaches a head-mounted display device that is worn on a head of a viewer when used, the head-mounted display device comprising:
a first display portion (34a, 34b) that is disposed in front of a pupil of the viewer gazing forward, while facing the pupil, the first display portion displaying a first image (See e.g. Figs. 4-7; C. 5, L. 46 – C. 6, L. 39);
a second display portion (36a, 36b) that is disposed close to an ear of the viewer and diagonally in front of the pupil, while facing the pupil, the second display portion displaying a second image (See e.g. Figs. 4-7; C. 5, L. 46 – C. 6, L. 39);
a first eyepiece (40a, 40b) having a first display-portion-side lens surface and a first viewer-side lens surface, disposed between the pupil and the first display portion, and projecting the first image onto the pupil, the first display-portion-side lens surface being a surface closer to the first display portion than the viewer, the first viewer-side lens surface being a surface closer to the viewer than the first display portion (See e.g. Figs. 4-7; C. 6, L. 40-53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 22; C. 9, L. 17-57); and
a second eyepiece (42a, 42b) having a second display-portion-side lens surface and a second viewer- side lens surface, disposed between the pupil and the second display portion, and projecting the second image onto the pupil, the second display-portion-side lens surface being a surface closer to the second display portion than the viewer, the second viewer-side lens surface being a surface closer to the viewer than the second display portion (See e.g. Figs. 4-7; C. 6, L. 40-53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 22; C. 9, L. 17-57),
wherein the second eyepiece is disposed adjacent to the first eyepiece at a position closer to an ear of the viewer than the first eyepiece is (See e.g. Figs. 4-7; C. 5, L. 46 – C. 6 L. 53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 22; C. 9, L. 17-57), and
an optical axis (51b) of the first eyepiece and an optical axis (not labeled) of the second eyepiece intersect with each other at an angle ranging from 30 degrees to 80 degrees inclusive (See e.g. Fig. 5 – Given the disclosed FOV for each eyepiece of 90° and the total angle of view of 120°, and since the optical axes of the eyepieces bisect the FOV of each eyepiece, the angle between the optical axes of the eyepieces is necessarily 75°).
Webster fails to explicitly disclose that a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece in a direction parallel to the optical axis of the second eyepiece is changeable, and the distance between the second display portion and the second eyepiece is increased with an increase in the distance between the first display portion and the first eyepiece.
However, Lanman teaches a focus adjusting virtual reality headset with a first display portion (102, 506, 806, 808), first eyepiece (104), second display portion (102, 506, 806, 808), and second eyepiece (104), wherein a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece in a direction parallel to the optical axis of the second eyepiece is changeable, and the distance between the second display portion and the second eyepiece is increased with an increase in the distance between the first display portion and the first eyepiece (See e.g. Figs. 5 and 8; Paragraphs 0021, 0025-0026, and 0054-0055) such that the “virtual reality headset automatically adjusts its focus based on a location within a virtual scene presented by the virtual reality headset that the user views” (Paragraph 0003) and in order “to keep the user's eyes in a zone of comfort as vergence and accommodation change” and such that “the virtual reality headset may dynamically add depth of field blur based on the object or the plane of focus when rendering the virtual scene to provide a depth cue” (Paragraph 0005).
Webster and Lanman fail to teach or reasonably suggest that a distance between the second display portion and the second eyepiece is shorter than a distance between the first display portion and the first eyepiece, and the distance between a flat surface of the second display portion and the second eyepiece becomes shorter with an increase in a distance from the first display portion.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 17, specifically including the limitations: “a distance between the second display portion and the second eyepiece is shorter than a distance between the first display portion and the first eyepiece, and the distance between a flat surface of the second display portion and the second eyepiece becomes shorter with an increase in a distance from the first display portion.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896